DETAILED ACTION
	This Office Action is in response to an Amendment filed March 8th, 2021, for application 16/042,156. In this amendment, no claims were added or canceled. Claims 1 – 6 are pending, and have been examined, and have been rejected.
	The Examiner thanks the Applicant for the well-prepared response. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Response to Arguments – 35 USC § 112(b) or 35 USC § 112 (pre-AIA )
	Applicant’s arguments with respects to page 3 of office action have been fully considered and within light, the claims have been amended in this paper. The objection on page 3 have been withdrawn.

Response to Arguments – 35 USC § 101
	Applicant’s arguments with respect to 35 USC § 101 have been considered but are rejected because the claims are ineligible under a mathematical concept and not integrated into a practical application. 
	A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation or an act of calculating using mathematical methods to determine a variable or number. For example, a step of “maintaining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
	The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides 

	The Applicant’s Response (Section B, pages 7 – 15):
1. The Office Action fails to offer any analysis and any objective evidence sufficient to show that the claim features and steps are directed to a judicial exception (i.e. an abstract idea) without significantly more.
2. Additional elements the claims integrate the alleged judicial exception into a practical application.
3. The claimed invention is not directed merely to an abstract idea, e.g., mental steps, but is directed to an improvement in how an object is analyzed.

The Examiner’s respectfully replies:
	Examiner respectfully disagrees with Applicant, the claimed invention is allegedly directed to a judicial exception (i.e. an abstract idea) without significantly more. The 
In light of the 2019 Revised Patent Subject Matter Eligibility Guidance, each case is different and cannot be used as a reliable source.
The specification that provides “intrinsic evidence” does not recite within the claim the behavior of the “fluid”, paragraphs [0003]-[0005] of the Publication Document, claims that the “behavior of the fluid” is being analyzed by performing a simulation according to a molecular dynamic method, but is not enough evidence in the claims and within the specification to support the “intrinsic evidence”.
The claimed argument cannot be persuasive in light of the invention, due to each case being different. There is no explicit definition within the instant application for the solution of “simulation techniques that are an improvement in how macromolecules are analyzed” to be drawn as a patent-eligible subject matter.
	Examiner will be providing a new set of rejections with respects to 35 USC § 101 which will be provided below.  

Response to Arguments – 35 USC § 103
	Applicant’s arguments with respects to claims 1 – 6 have been considered but are moot because all claims have been amended. Regarding Applicant’s arguments, a new grounds of rejection has been made relying upon a new reference is presented for teaching the newly presented features. Therefore, the rejection of previously stated art have not been withdrawn. However, under further consideration, a new ground(s) of rejection is made in view of
	C.F. Vardeman et al: “The Langevin Hull: Constant Pressure and Temperature Dynamics for Nonperiodic Systems”, Journal of Chemical Theory and Computation, vol. 7, no. 4, pages 834-842 (2011), XP055531505 (hereinafter ‘Vardeman’).

	The Applicant’s Response (Sections C and D, pages 15 – 24):

C. Beginning of pages 12-13 of the Office Action, claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0186572 (Ohnishi) and U.S. Patent No. 10,549,453 (Tomiyama). 
D. Beginning of page 24 of the Office Action, claims 2 – 3 and 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0186572 (Ohnishi), U.S. Patent No. 10,549,453 (Tomiyama) and U.S. Patent Application Publication No. 2013/0018641 (Prisco).

	The Examiner respectfully replies: 
	While the Examiner appreciates the Applicant’s argument, the Examiner respectfully acknowledges that Ohnishi, Tomiyama and Prisco does not teach “a process of maintaining a temperature and a pressure, as boundary conditions, in a heat new set of rejections with respects to 35 USC § 103 which will be provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The processing device is configured to “set, handle and perform” in following the action/function of the claimed terms are indefinite. For example, “set, as the analysis region, a flow field having the inflow/outflow interface” is indefinite, because in this example, the analysis region is grammatically incorrect and gives no function in what is being set. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.

	Claim 1 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation. Specifically, the limitations: 
	performing, by a processing device, a process of maintaining a temperature and a pressure in a heat bath at target values by compensating for changes in the temperature and the pressure in the heat bath with the passage of time in an analysis model in which: 
	Performing a process of maintaining a temperature and a pressure in a heat bath is found in ¶[0030] of the instant application “In the embodiment, a particle is added or removed such that a pressure is closed to a target value according to a change in the pressure due to a change in the number of particles. Thus, if a predetermined time elapses from starting of analysis, an equilibrium state occurs in which pressures and the number of particles in the first heat bath 11 and the second heat bath 12 are mathematical calculation.
	
	the heat bath is connected to an inflow/outflow interface of an analysis region, and
	The heat bath is connected to an inflow/outflow interface of an analysis region is found in ¶[0036] of the instant application “In the embodiment, the first heat bath 11 is connected to the inflow/outflow interface 21 on the upstream side of the flow field, and the second heat bath 12 is connected to the inflow/outflow interface 22 on the downstream side of the flow field.” The process of a heat bath is connected to an inflow/outflow interface is a mathematical calculation.
	
a particle is movable between the heat bath and the analysis region,
	The particle is movable between the heat bath and the analysis region is found in ¶[0011] of the instant application “the particle 30 is allowed to move between the first heat bath 11 and the second heat bath 12, and the analysis region 20.” The process of a particle is movable between the heat bath and the analysis is a mathematical calculation.
Thus, the claim recites a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application? 
	The claim does not specify how the characteristic of a “molecular dynamic method” are being applied. MPEP §2106.05(f) Mere Instructions to Apply and Exception 

	The claim recites the additional elements of a processing devices is configured to, specifically: 
	set, as the analysis region, a flow field having the inflow/outflow interface,
	handle, as an aggregate of a plurality of particles, a fluid in the flow field, and 
	perform, by using a molecular dynamic method, a simulation

	The claim does not specify how the processing device is configured to are obtained. These could merely be an observation of calculation within the simulation. MPEP §2106.05(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity. 
	The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
	The claim is direct to an abstract idea.

	Step 2B: Claim provides an Inventive Concept?
	As discussed with respects to Step 2A, the judicial exception is not integrated into a practical application. The additional elements in the claim amounts to no more than the generic components that are used in a judicial exception to a particular technological environment. 

	The claim is ineligible.

	Claims 2 and 5 (Statutory Category – Process)
	Yes, the claim recites performing a mathematical calculation.
	Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of maintaining the pressure in a heat bath at a target value, specifically: 
	the pressure in the heat bath is calculated on the basis of the number and states of the particles in the heat bath at a present time,
	the calculated pressure in the heat bath at the present time is compared to a pressure target value, and the number of particles to be added to or removed from the heat bath is calculated on the basis of a comparison result, and
particles of the calculated number are added to or removed from the heat bath

The claim does not specify how the maintaining the pressure in the heat bath are obtained. These could merely be observations of maintaining and calculating within the simulation. MPEP §2106.5(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity.

The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claims 3 and 6 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical calculation.
	Thus, the claim recited a mathematical concept.

	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of process of adding or removing the particles to or from the heat bath, specifically: 
the number of particles in a cell is calculated for each of a plurality of the cells into which a region of the heat bath is divided, 
a particle is added to a cell by prioritizing the cell having a relatively small number of particles, and
a particle is removed from a cell by prioritizing the cell having a relatively large number of particles

The claim does not specify how the process of adding or removing the particles to or from the heat bath are obtained. These could merely be observations of maintaining and calculating within the simulation. MPEP §2106.5(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is directed to an abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 4 (Statutory Category – Process)
	Step 2A – Prong 1: Judicial Exception Recited?
	Yes, the claim recites performing a mathematical calculation. Specifically, the limitations: 
	acquires a target value of a temperature, a target value of a pressure, and an initial condition for an inflow/outflow interface of the analysis region,
	Acquiring a target value of a temperature, a target value of a pressure, and an initial condition for an inflow/outflow interface of the analysis region is found in ¶[0050] of the instant application “The CPU 50 acquires initial conditions and boundary conditions from the input/output device 52 in order to perform the process in step SA1 (Fig. 2). For example, the user operates the input/output device 52 so as to input the initial conditions and the boundary conditions.” The target values of a temperature, pressure and initial condition for an inflow/outflow interface is the mathematical calculation.

	maintains a temperature and a pressure in a heat bath at target values by compensating for changes in the temperature and the pressure in the heat bath with the passage of time in an analysis model in which
A process of maintaining a temperature and a pressure in a heat bath is found in ¶[0030] of the instant application “In the embodiment, a particle is added or removed such that a pressure is closed to a target value according to a change in the pressure due to a change in the number of particles. Thus, if a predetermined time elapses from starting of analysis, an equilibrium state occurs in which pressures and the number of particles in the first heat bath 11 and the second heat bath 12 are substantially mathematical calculation.

the heat bath is connected to the inflow/outflow interface of the analysis region, and 
The heat bath is connected to an inflow/outflow interface of an analysis region is found in ¶[0036] of the instant application “In the embodiment, the first heat bath 11 is connected to the inflow/outflow interface 21 on the upstream side of the flow field, and the second heat bath 12 is connected to the inflow/outflow interface 22 on the downstream side of the flow field.” The process of a heat bath is connected to an inflow/outflow interface is a mathematical calculation.

a particle is allowed to move between the heat bath and the analysis region, and 
The particle is movable between the heat bath and the analysis region is found in ¶[0011] of the instant application “the particle 30 is allowed to move between the first heat bath 11 and the second heat bath 12, and the analysis region 20.” The process of a particle is movable between the heat bath and the analysis is a mathematical calculation.

analyzes behaviors of particles in the analysis region and the heat bath by using the molecular dynamics method, and
	Analyzing the behaviors of the particles in the analysis region and the heat bath by using the molecular dynamic method is found in ¶[0012] of the instant application “In mathematical calculation.
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
	The claim recites the additional elements of maintaining the pressure in a heat bath at a target value, specifically: 
an input/output device; and
	sets a flow field having an inflow/outflow interface as an analysis region,
	handles a fluid in the flow field as an aggregate of a plurality of particles, 
	analyzes a behavior of a particle by using a molecular dynamics method,
outputs an analysis result from the input/output device

The claim does not specify how the processing device in a simulation apparatus are obtained. These could merely be observations of maintaining and calculating within the simulation. MPEP §2106.5(g) Insignificant Extra-Solution Activity has found necessary information to be insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respects to Step 2A, no additional elements in the claim amount to no more than insignificant extra-solution activity.
The same analysis applies here in 2B, insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over 
	Ohnishi, United States Publication 2015/0186572 A1 in view of 
	Tomiyama et al., United States Patent 10,549,453 B2 (hereinafter ‘Tomiyama’) further in view of 
	C.F. Vardeman et al: “The Langevin Hull: Constant Pressure and Temperature Dynamics for Nonperiodic Systems”, Journal of Chemical Theory and Computation, vol. 7, no. 4, pages 834-842 (2011), XP055531505 (hereinafter ‘Vardeman’) further in view of 
	

	Referring to Claim 1: A simulation method comprising:
	Ohnishi teaches “ by compensating for changes in the temperature and the pressure in the heat bath…” (¶[0042 – 0044] “The force calculation unit 122 calculates a force exerted on a particle assumed to be immersed in a heat bath of a temperature calculated by the temperature calculation unit 110. The force calculation unit 122 includes an inter-particle action calculation unit 130… The inter-particle action calculation unit 130 is operative to refer data of the particle system stored by the particle data storing unit 114 and to calculate a force applied to each particle in the particle system based on particle-particle distances.”) Examiner notes: The force calculation is taken into account for the pressure and the inter-particle calculation to compensate the changes in pressure. 
Ohnishi teaches “with the passage of time in an analysis model in which…” (¶[0058] “The display control unit 118 is operative to cause the display 104 to display the time evolution of the particle system or the state of the particle system at certain time based on the position, velocity and temperature of each particle of the particle system…”) 	
Ohnishi teaches “wherein the processing device is configured to…” (¶[0020] “The analyzing device according to an example describes a target of analysis…”) 
Ohnishi teaches “handle, as an aggregate of a plurality of particles, a fluid in the flow field, and” (¶[0020] “The analyzing device according to an example described a target analysis, using a particle system including a plurality of particles and analyzes the particle system by numerically calculating the motion equation of particles.”) Examiner notes: The motion equation of particles taken into account as the fluid in the flow field.
	Ohnishi teaches “perform, by using a molecular dynamic method, a simulation” (¶[0026] “although a case where the particle system is analyzed using the MD method is described… that the technical ides of this example can be applied to a case where the particle system is analyzed using the RMD method…”) Examiner notes: MD stands for Molecular Dynamics Method and RMD stands for Renormalized Molecular Dynamics.

	Ohnishi does not appear to explicitly disclose
the heat bath is connected to an inflow/outflow interface of an analysis region, and 
	a particle is movable between the heat bath and the analysis region,
set, as the analysis region, a flow field having the inflow/outflow interface,

However, Tomiyama teaches “the heat bath is connected to an inflow/outflow interface of an analysis region, and a particle is movable between the heat bath and the analysis region,” ([column 1, lines 66 – 67 and column 2, lines 1 – 10] “In this method, in a case of noticing an element of a certain cross-section of the flow path, a fluid pressure, a residence time and fluid flow rate flowing to the downstream side, etc. within this element can be calculated by solving a balance between a flow rate of the fluid (resin material in a molten state) flowing from the upstream side and a conveying amount of the fluid provided by the element itself. By sequentially executing this calculation with respect to the flow-path element from the upstream side to the downstream side or vice versa…”) Examiner notes: The flow path is the analysis region, the downstream side is the outflow interface, the upstream side is the inflow interface, the resin material is the heat bath and lastly the flow-path element is movement between the resin material and the flow path.
Tomiyama teaches “the heat bath is connected to an inflow/outflow interface of an analysis region, and” ([column 3, lines 34 – 51] “According to another illustrative aspect of the invention, there is provided a simulation method executed by a simulation apparatus for performing a fluid-flow analysis of material, the method comprising: performing a lower-dimensional fluid-flow analysis of the material in an arithmetic object field… receiving, after or before the low-dimensional fluid-flow analysis, selection of an object area as an object of a high-dimensional fluid-flow analysis in the arithmetic object field; extracting physical quantities of the material relating to the object area, based on a result of the low-dimensional fluid-flow analysis; and performing a high-dimensional fluid-flow analysis of the material in the object area…”) Examiner notes: The fluid-flow analysis is the analysis region, the low-dimensional fluid-flow is the inflow and the high-dimensional fluid-flow is the outflow.

Ohnishi andTomiyama, does not appear to explicitly disclose
performing, by a processing device, a process of maintaining a temperature and a pressure in a heat bath at target values

However, Vardeman teaches “performing, by a processing device, a process of maintaining a temperature and a pressure in a heat bath at target values” ([p.834, introduction, paragraph 1] “The most common molecular dynamic methods for sampling configurations for an isobaric-isothermal (NPT) ensemble maintain a target pressure in a simulation by coupling the volume of the system to a barostat, which is an extra degree of freedom propagated along with the particle coordinates.”) Examiner notes: Isobaric-isothermal (NPT) ensemble is a statistical 

Ohnishi, Tomiyama, and Vardeman are analogous art because they are from the same field of endeavor, analyzing using a processing device by using an input/output device.
Before the effective filling date of the invention it would have been obvious to a person ordinary skill in the art to have combined the using the analyzing device according to an example describes a target of analysis, using a particle system including a plurality of particles and analyzes the particle system by numerically calculating the motion equation of particles as disclosed by Ohnishi with teaching of an object of the invention is to provide a simulation apparatus, a simulation method and a simulation program each of which can efficiently realize both a low-dimensional fluid flow analysis and a high-dimensional fluid-flow analysis under the same operation conditions of an extruder as disclosed by Tomiyama with  a Langevin thermostat is also applied to the facets to mimic contact with an external heat bath as disclosed by Vardeman.
The suggestion/motivation for doing so would have been the Langevin Hull does not suffer from the edge effects of boundary potential methods and allows realistic as discussed by Vardeman [p.834, introduction, paragraph 1] “The methods require periodic boundary conditions because when the instantaneous pressure in the system differs from the target pressure, the volume is reduced or expanded using affine transforms of the system geometry.” 
Therefore, it would have been obvious to combine Ohnishi and Tomiyama with Vardeman for the benefits of analyzing device according to an example describes a target of analysis, using a particle system including a plurality of particles and analyzes the particle system by numerically calculating the motion equation of particles, an object of the invention is to provide a simulation apparatus, a simulation method and a simulation program each of which can efficiently realize both a low-dimensional fluid flow analysis and a high-dimensional fluid-flow analysis under the same operation conditions of an extruder, a method for computing or estimation fractional, multiphase/multi-component flow through a porous medium employing a 3D digital representation a porous medium and a computation fluid dynamics method to calculate flow rates, pressures, saturations, internal velocity vectors and other flow parameters is described, and a Langevin thermostat is also applied to the facets to mimic contact with an external heat bath to obtain the invention as specified in Claim 1. 

Regarding Claim 4: A simulation apparatus comprising:
Ohnishi teaches “an input/output device; and” (¶[0027 and 0058] “The analyzing device 100 is connected to an input device 102 and a display 104. The input device 102 may be a keyboard or a mouse for receiving a user input related to a process performed in the analyzing device 100. The display control unit 118 is operative to cause the display 104 to display the time evolution of the particle system or the state of the particle system at a certain time based on the position, velocity and temperature of each particle of the particle system…”) 
Ohnishi teaches “a processing device that:” (¶[0020] “The analyzing device according to an example describes a target of analysis…”)
Ohnishi teaches “handles a fluid in the flow field as an aggregate of a plurality of particles,” (¶[0020] “The analyzing device according to an example described a target analysis, using a particle system including a plurality of particles and analyzes the particle system by numerically calculating the motion equation of particles.”) Examiner notes: The motion equation of particles taken into account as the fluid in the flow field.
Ohnishi teaches “analyzes a behavior of a particle by using a molecular dynamics method,” (¶[0026] “although a case where the particle system is analyzed using the MD method is described… that the technical ides of this example can be applied to a case where the particle system is analyzed using the RMD method…”) Examiner notes: MD stands for Molecular Dynamics Method and RMD stands for Renormalized Molecular Dynamics.
Ohnishi teaches “(¶[0042 – 0044] “The force calculation unit 122 calculates a force exerted on a particle assumed to be immersed in a heat bath of a temperature calculated by the temperature calculation unit 110. The force calculation unit 122 includes an inter-particle action calculation unit 130… The inter-particle action calculation unit 130 is operative to refer data of the particle system stored by the particle data storing unit 114 and to calculate a force applied to each particle in the particle system based on particle-particle distances.”) Examiner notes: The force calculation is taken into account for the pressure and the inter-particle calculation to compensate the changes in pressure.
Ohnishi teaches “with the passage of time in an analysis model in which the heat bath…” (¶[0058] “The display control unit 118 is operative to cause the display 104 to display the time evolution of the particle system or the state of the particle system at certain time based on the position, velocity and temperature of each particle of the particle system…”)
Ohnishi teaches “analyzes behaviors of particles in the analysis region and the heat bath by using the molecular dynamics method, and” (¶[0005] “Normally, the MD method and the RMD method are only capable of analyzing heat conduction by lattice vibration (phonons). Therefore, the results of analysis produced by the MD method or the RMD method is metals are often deviated from the reality because free electrons play a great role in heat conduction.”) Examiner notes: Heat conduction is behavior of the particles.
Ohnishi teaches “outputs an analysis result from the input/output device” (¶[0064] “To obtain a quantitative and accurate analysis result, it is preferable to determine the cross sectional area using Voronoi analysis. Often, however, there is a requirement to obtain results of analysis by the analyzing device 100 quickly rather than obtaining accurate results, such as when the results are referred to in a qualitative discussion.”) Examiner notes: The analyzing device 100 includes the input device and the display.

Ohnishi does not appear to explicitly disclose
sets a flow field having an inflow/outflow interface as an analysis region,
acquires a target value of a temperature, a target value of a pressure, and an initial condition for an inflow/outflow interface of the analysis region,
is connected to the inflow/outflow interface of the analysis region, and a particle is allowed to move between the heat bath and the analysis region, and

However, Tomiyama teaches “sets a flow field having an inflow/outflow interface as an analysis region,” ([column 3, lines 34 – 51] “According to another illustrative aspect of the invention, there is provided a simulation method executed by a simulation apparatus for performing a fluid-flow analysis of material, the method comprising: performing a lower-dimensional fluid-flow analysis of the material in an arithmetic object field… receiving, after or before the low-dimensional fluid-flow analysis, selection of an object area as an object of a high-dimensional fluid-flow analysis in the arithmetic object field; extracting physical quantities of the material relating to the object area, based on a result of the low-dimensional fluid-flow analysis; and performing a high-dimensional fluid-flow analysis of the material in the object area…”) Examiner notes: The fluid-flow 
Tomiyama teaches “acquires a target value of a temperature, a target value of a pressure, and an initial condition for an inflow/outflow interface of the analysis region,” ([column 6, lines 2 – 7] “the analysis results such as a resin temperature and a resin pressure obtained by the 1D fluid-flow analysis processing are extracted as they are and automatically set as boundary conditions necessary for the 3D fluid-flow analysis, and then the 3D fluid-flow analysis is executed.”) 
Tomiyama teaches “is connected to the inflow/outflow interface of the analysis region, and a particle is allowed to move between the heat bath and the analysis region, and” ([column 1, lines 66 – 67 and column 2, lines 1 – 10] “In this method, in a case of noticing an element of a certain cross-section of the flow path, a fluid pressure, a residence time and fluid flow rate flowing to the downstream side, etc. within this element can be calculated by solving a balance between a flow rate of the fluid (resin material in a molten state) flowing from the upstream side and a conveying amount of the fluid provided by the element itself. By sequentially executing this calculation with respect to the flow-path element from the upstream side to the downstream side or vice versa…”) Examiner notes: The flow path is the analysis region, the downstream side is the outflow interface, the upstream side is the inflow interface, the resin material is the heat bath and lastly the flow-path element is movement between the resin material and the flow path.

Ohnishi and Tomiyama does not appear to explicitly disclose
maintains a temperature and a pressure in a heat bath at target values

However, Vardeman teaches “performing, by a processing device, a process of maintaining a temperature and a pressure in a heat bath at target values” ([p.834, introduction, paragraph 1] “The most common molecular dynamic methods for sampling configurations for an isobaric-isothermal (NPT) ensemble maintain a target pressure in a simulation by coupling the volume of the system to a barostat, which is an extra degree of freedom propagated along with the particle coordinates.”) Examiner notes: Isobaric-isothermal (NPT) ensemble is a statistical mechanical ensemble that maintains constant temperature and constant pressure applied. Barostat is a device used to maintain constant pressure in a closed chamber.

Ohnishi, Tomiyama, and Vardeman are analogous art because they are from the same field of endeavor, analyzing using a processing device by using an input/output device.
Before the effective filling date of the invention it would have been obvious to a person ordinary skill in the art to have combined the using the analyzing device according to an example describes a target of analysis, using a particle system including a plurality of particles and analyzes the particle system by numerically calculating the motion equation of particles as disclosed by Ohnishi with an object of the invention is to provide a simulation apparatus, a simulation method and a simulation program each of which can efficiently realize both a low-dimensional fluid flow analysis and a high-dimensional fluid-flow analysis under the same operation conditions of an as disclosed by Tomiyama with by a Langevin thermostat is also applied to the facets to mimic contact with an external heat bath as disclosed by Vardeman.
The suggestion/motivation for doing so would have been the Langevin Hull does not suffer from the edge effects of boundary potential methods and allows realistic treatment of both external pressure and thermal conductivity due to the presence of an implicit solvent as discussed by Vardeman [p.834, introduction, paragraph 1] “The methods require periodic boundary conditions because when the instantaneous pressure in the system differs from the target pressure, the volume is reduced or expanded using affine transforms of the system geometry.” 
Therefore, it would have been obvious to combine Ohnishi and Tomiyama with Vardeman for the benefits of analyzing device according to an example describes a target of analysis, using a particle system including a plurality of particles and analyzes the particle system by numerically calculating the motion equation of particles, an object of the invention is to provide a simulation apparatus, a simulation method and a simulation program each of which can efficiently realize both a low-dimensional fluid flow analysis and a high-dimensional fluid-flow analysis under the same operation conditions of an extruder, a method for computing or estimation fractional, multiphase/multi-component flow through a porous medium employing a 3D  computation fluid dynamics method to calculate flow rates, pressures, saturations, internal velocity vectors and other flow parameters is described, and a Langevin thermostat is also applied to the facets to mimic contact with an external heat bath to obtain the invention as specified in Claim 4. 
Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ohnishi, United States Publication 2015/0186572 A1 in view of 
	Tomiyama et al., United States Patent 10,549,453 B2 (hereinafter ‘Tomiyama’) and in view of 
	C.F. Vardeman et al: “The Langevin Hull: Constant Pressure and Temperature Dynamics for Nonperiodic Systems”, Journal of Chemical Theory and Computation, vol. 7, no. 4, pages 834-842 (2011), XP055531505 (hereinafter ‘Vardeman’) and further in view of Prisco et al., United States Publication 2013/0018641 A1 (hereinafter ‘Prisco’).

	Referring to Claims 2 and 5, taking claim 2 as exemplary: The simulation method according to claim 1, 
Ohnishi teaches "wherein, in the process of maintaining the pressure in the heat bath at the target value:" (¶[0042 – 0044] "The force calculation unit 122 calculates a force exerted on a particle assumed to be immersed in a heat bath of a temperature calculated by the temperature calculation unit 110. The force calculation unit 122 includes an inter-particle action calculation unit 130... The inter-particle action calculation unit 130 is operative to refer data of the particle system stored by the particle data storing unit 114 and to calculate a force applied to each particle In the particle system based on particle-particle distances.”) Examiner notes: The force calculation is taken into account for the pressure and the inter-particle calculation is a representation of the analysis model.
Ohnishi teaches "the pressure in the heat bath is calculated on the basis of the number and states of the particles in the heat bath at a present time," (¶[0054] "The particle state calculation unit 124 calculates the velocity of the particles using according to the discretized motion equation of particles that includes the total force calculated by the heat bath action calculation unit 132. The particle state calculation unit 124 calculates the velocity of the i-th particle in the particle system by substituting the total force calculated by the heat bath action calculation unit 132 as being exerted on the i-th particle, into the motion equation of particles discretized according to a predetermined numerical analysis method such as the leap-frog method or the Euler's method and by using a predetermined infinitesimal time interval ∆t In this calculation, the velocity of the particle calculated in the previous cycle of repeated calculation is used.”) Examiner notes: Velocity or force is taken into account as the pressure.
Ohnishi teaches "the calculated pressure in the heat bath at the present time is compared with a pressure target value, (¶[0055] "The particle state calculation unit 124 is operative to calculate the position of a particle based on the calculated velocity of the particle. The particle state calculation unit 124 is operative to calculate the position of the i-th particle of the particle system by applying the calculated velocity of the i-th particle to an equation of relationship between the position and the velocity of the i-th particle, the equation being discretized based on a certain numerical analysis method and the equation being discretized using the ticks of time ∆t This calculation uses positions of the particle obtained in the previous cycle of the repeated operation.”) 

Ohnishi, Tomiyama and Vardeman does not appear to explicitly disclose
and the number of particles to be added to or removed from the heat bath is calculated on the basis of a comparison result, and
particles of the calculated number are added to or removed from the heat bath.

However, Prisco teaches "and the number of particles to be added to or removed from the heat bath is calculated on the basis of a comparison result, and" (¶[0060] "a three-dimensional (3D) digital representation of a porous medium integrated with a computational fluid dynamics (CFD) method of calculating flow rates, pressures, saturations, internal velocity vectors, and/or other flow parameters which can provide improved determinations, e.g., more rapid and/or accurate determinations, of fluid transport properties of the porous medium, such as calculating or estimating relative permeability versus saturation for imbibition and/or drainage.") Examiner notes: relative permeability is a multiphase flow in a 
Prisco teaches "particles of the calculated number are added to or removed from the heat bath" (¶[0060] "The resulting values of flow of non-wetting fluid, wetting fluid, saturation and other parameters can be used to generate plots of relative permeability imbibition and drainage curves.") Examiner notes: the non-wetting fluid and the wetting fluid represent the particles, saturation is a process where something can be added, imbibition is an uptake of a fluid, and drainage is the process of removing a fluid.
As per the non-exemplary claim 5, this claim has similar limitations and is rejected based on the reasons give above.

Ohnishi, Tomiyama, Vardeman and Prisco are analogous art because they are from the same field of endeavor, analyzing using a processing device by using an input/output device.
Before the effective filling date of the invention it would have been obvious to a person ordinary skill in the art to have combined the using the analyzing device according to an example describes a target of analysis, using a particle system including a plurality of particles and analyzes the particle system by numerically calculating the motion equation of particles as disclosed by Ohnishi by an object of the invention is to provide a simulation apparatus, a simulation method and a simulation program each of which can efficiently realize both a low-dimensional fluid flow analysis and a high-dimensional fluid-flow analysis under the same operation conditions of an as disclosed by Tomiyama by a Langevin thermostat is also applied to the facets to mimic contact with an external heat bath as disclosed by Vardeman by a method for computing or estimation fractional, multiphase/multi-component flow through a porous medium employing a 3D digital representation a porous medium and a computation fluid dynamics method to calculate flow rates, pressures, saturations, internal velocity vectors and other flow parameters is described as disclosed by Prisco.
The suggestion/motivation for doing so would have been the method of the present invention can be used to calculate the flow of multi-phase, fluids through a media as discussed by Prisco ¶[0061] "For purposes of this invention, the term "multi-phase" refers to multiple phases of an element of compound such as liquid and vapor and to multiple compounds in a mixture such as oil and water. The fluids are categorized as wetting fluids and non-wetting fluids. Wetting fluids are those fluids that tend to cover or adhere to the interior surface of pores in the porous medium... However, the methods described herein can apply to systems comprising multiple wetting and/or non-wetting fluids.”
Therefore, it would have been obvious to combine Ohnishi, Tomiyama and Vardeman with Prisco for the benefits of analyzing device according to an example describes a target of analysis, using a particle system including a plurality of particles and analyzes the particle system by numerically calculating the motion equation of particles, an object of the invention is to provide a simulation apparatus, a simulation method and a simulation program each of which can efficiently realize both a low-dimensional fluid flow analysis and a high-dimensional fluid-flow analysis under the  for computing or estimation fractional, multiphase/multi-component flow through a porous medium employing a 3D digital representation a porous medium and a computation fluid dynamics method to calculate flow rates, pressures, saturations, internal velocity vectors and other flow parameters is described to obtain the invention as specified in Claims 2 and 5.

Referring to Claims 3 and 6, taking claim 3 as exemplary: The simulation method according to claim 2,
Ohnishi teaches "the number of particles in a cell is calculated for each of a plurality of the cells into which a region of the heat bath is divided, 

(¶[0006] "The analyzing method is for analyzing a particle system defined in a virtual space and includes: determining a cross sectional area between two particles included in the particle system independently of positions of other particles; and updating a state of the particle system by using the determined area.") Examiner notes: the cross sectional area is the region that is divided.

Ohnishi, Tomiyama and Vardeman does not appear to explicitly disclose
wherein, in the process of adding or removing the particles to or from the heat bath,
a particle is added to a cell by prioritizing the cell having a relatively small number of particles, and 
a particle is removed from a cell by prioritizing the cell having a relatively large number of particles

Prisco teaches "wherein, in the process of adding or removing the particles to or from the heat bath," (¶[0006] "The relative permeability-saturation relationship exhibits a hysteresis effect between the drainage process (wetting phase decreasing) and imbibition process (non-wetting phase increasing). It is believed that most subterranean porous rock formations were initially water filled and hydrocarbons entered these porous formations displacing part of the water.'~)
Prisco teaches "a particle is added to a cell by prioritizing the cell having a relatively small number of particles, and a particle is removed from a cell by prioritizing the cell having a relatively large number of particles" (¶[0060] "The method can employ a unique method of simulating the introduction of non-wetting and wetting fluids into the pores at the inlet face of the 3D digital representation of a porous medium and a process control application to achieve quasi-steady state flow at low inlet concentrations of non-wetting fluid.") Examiner notes: the non-wetting and wetting fluids are representing the particles, where the particles are added to the inlet face of the 3D representation of a medium and when removing the wetting fluid within the low inlet side of the medium, it reaches a steady state flow.
As per the non-exemplary claim 6, this claim has similar limitations and is rejected based on the reasons give above.

Ohnishi, Tomiyama, Vardeman and Prisco are analogous art because they are from the same field of endeavor, analyzing using a processing device by using an input/output device.
Before the effective filling date of the invention it would have been obvious to a person ordinary skill in the art to have combined the using the analyzing device according to an example describes a target of analysis, using a particle system including a plurality of particles and analyzes the particle system by numerically calculating the motion equation of particles as disclosed by Ohnishi by an object of the invention is to provide a simulation apparatus, a simulation method and a simulation program each of which can efficiently realize both a low-dimensional fluid flow analysis and a high-dimensional fluid-flow analysis under the same operation conditions of an extruder as disclosed by Tomiyama by a Langevin thermostat is also applied to the facets to mimic contact with an external heat bath as disclosed by Vardeman by a method for computing or estimation fractional, multiphase/multi-component flow through a porous medium employing a 3D digital representation a porous medium and a computation fluid dynamics method to calculate flow rates, pressures, saturations, internal velocity vectors and other flow parameters is described as disclosed by Prisco.
The suggestion/motivation for doing so would have been the method of the present invention can be used to calculate the flow of multi-phase, fluids through a as discussed by Prisco ¶[0061] "For purposes of this invention, the term "multi-phase" refers to multiple phases of an element of compound such as liquid and vapor and to multiple compounds in a mixture such as oil and water. The fluids are categorized as wetting fluids and non-wetting fluids. Wetting fluids are those fluids that tend to cover or adhere to the interior surface of pores in the porous medium... However, the methods described herein can apply to systems comprising multiple wetting and/or non-wetting fluids.”
Therefore, it would have been obvious to combine Ohnishi, Tomiyama and Vardeman with Prisco for the benefits of analyzing device according to an example describes a target of analysis, using a particle system including a plurality of particles and analyzes the particle system by numerically calculating the motion equation of particles, an object of the invention is to provide a simulation apparatus, a simulation method and a simulation program each of which can efficiently realize both a low-dimensional fluid flow analysis and a high-dimensional fluid-flow analysis under the same operation conditions of an extruder, a Langevin thermostat is also applied to the facets to mimic contact with an external heat bath and a method for computing or estimation fractional, multiphase/multi-component flow through a porous medium employing a 3D digital representation a porous medium and a computation fluid dynamics method to calculate flow rates, pressures, saturations, internal velocity vectors and other flow parameters is described to obtain the invention as specified in Claims 3 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMA J MALIK whose telephone number is (571)272-7450.  The examiner can normally be reached on M-F 9:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASMA J MALIK/Examiner, Art Unit 2127                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127